DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This allowability notice is in response to the application filed June 11, 2019. Claims 1-12 and 14-15, and 18 remain pending. Claims 13 and 16-17 have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter R. Hagerty on 06/29/2021. 

The application has been amended as follows:

14.  (Currently Amended) The road vehicle (1) according to claim 1, wherein: 
at least two electronic identification devices (14) are fitted on corresponding components; 
each time the control unit (13) receives [a] the request to start the road vehicle (1), the control unit (13) is configured to check whether all the univocal identifying codes (IDC) of the components present on the road vehicle (1) are consistent with each other by determining whether each univocal identifying code (IDC) is suitable for operating with all other univocal identifying codes (IDC); and 
the request to start the vehicle (1), the control unit (13) is configured to deny the consent to start the road vehicle (1) when at least one univocal identifying code (IDC) of a component on the road vehicle (1) is not consistent with a univocal identifying code (IDC) of another component on the road vehicle (1).

15. (Currently Amended) The road vehicle (1) according to claim 1, wherein: 
the road vehicle (1) comprises at least one second sensor (21) that determines a height from the ground of the road vehicle (1); 
each time the control unit (13) receives [a] the request to start the road vehicle (1), the control unit (13) is configured to determine a site of use of the road vehicle (1) by determining whether the road vehicle (1) is used in a traffic-open road or in a private race track; 
each time the control unit (13) receives [a] the request to start the road vehicle (1), the control unit (13) is configured to check whether a height from the ground of the road vehicle (1) is consistent with the site of use of the road vehicle (1); and 
each time the control unit (13) receives [a] the request to start the road vehicle (1), the control unit (13) is configured to deny the consent to start the road vehicle (1) when the height from the ground of the road vehicle (1) is not consistent with the site of use of the road vehicle (1).

18. (Currently Amended) A high-performance road vehicle (1) comprising a control unit (13), which controls an operation of the road vehicle (1), and at least one sensor (21) that determines a height from the ground of the road vehicle (1); 
wherein each time the control unit (13) receives a request to start the road vehicle (1), the control unit (13) is configured to determine a site of use of the road vehicle (1) by determining whether the road vehicle (1) is used in a traffic-open road or in a private race track; 
the request to start the road vehicle (1), the control unit (13) is configured to check whether the height from the ground of the road vehicle (1) is consistent with the site of use of the road vehicle (1); and 
wherein each time the control unit (13) receives [a] the request to start the road vehicle (1),  the control unit (13) is configured to deny the consent to start the road vehicle (1) when the height from the ground of the road vehicle (1) is not consistent with the site of use of the road vehicle (1).

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (e.g. Grasso) teaches using identifiers to identify the components of the car. A controller has access to all the identifiers and the parts they correspond to. The art however fails to cover all the limitations set forth in Claims 1 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-12, 14-15, and 18 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666